84239: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23772: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84239


Short Caption:SATICOY BAY LLC SER. 2818 CALLE DEL ORO VS. WILMINGTON SAVINGS FUND SOC'Y FSBCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A841665Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/24/2022 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay LLC Series 2818 Calle Del OroChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentWilmington Savings Fund Society, FSBKent F. Larsen
							(Smith Larsen & Wixom)
						Karl L. Nielson
							(Smith Larsen & Wixom)
						





Docket Entries


DateTypeDescriptionPending?Document


02/15/2022Filing FeeFiling Fee due for Appeal. (SC)


02/15/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-05078




02/15/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-05080




02/22/2022Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau & Associates.  Check no. 23540. (SC)


02/22/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-05804




02/24/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)22-06015




03/15/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-08231




03/31/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).22-10077




04/01/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-10161




04/11/2022Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)22-11343




04/11/2022Transcript RequestFiled Respondent's Request for Transcript of Proceedings. Transcripts requested: 12/21/21. To Court Reporter: Christine Erickson. (SC)22-11451




05/24/2022TranscriptFiled Notice from Court Reporter. Christine Erickson stating that the requested transcripts were delivered.  Dates of transcripts: 12/21/21. (SC)22-16535




06/29/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: July 14, 2022. (SC)22-20580




07/13/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)22-22073




07/20/2022Order/ProceduralFiled Order.  Appellant shall have until August 12, 2022, to file and serve the opening brief and appendix or, alternatively, a motion or stipulation to dismiss this appeal.  (SC)22-22845




07/26/2022MotionFiled Respondent's Joint Motion to Dismiss Appeal. (SC)22-23438




07/28/2022Order/DispositionalFiled Order/Voluntary Dismissal. Pursuant to the joint motion of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-23772





Combined Case View